Exhibit LEXICON PHARMACEUTICALS, INC. NON-EMPLOYEE DIRECTORS’ STOCK OPTION PLAN This Plan initially was established as the 2000 Non-Employee Directors’ Stock Option Plan, effective as of April 12, 2000 (the “Initial Plan”).The Initial Plan is hereby amended and restated in its entirety and renamed the Non-Employee Directors’ Stock Option Plan, effective as of its adoption by the Board subject to approval by the Company’s stockholders.The terms of this Plan shall supersede the terms of Initial Plan in their entirety. 1.PURPOSES. (a)ELIGIBLE OPTION RECIPIENTS. The persons eligible to receive Options are the Non-Employee Directors of the Company. (c)AVAILABLE OPTIONS. The purpose of the Plan is to provide a means by which Non-Employee Directors may be given an opportunity to benefit from increases in value of the Common Stock through the granting of Nonstatutory Stock Options. (d)GENERAL PURPOSE. The Company, by means of the Plan, seeks to retain the services of its Non-Employee Directors, to secure and retain the services of new Non-Employee Directors and to provide incentives for such persons to exert maximum efforts for the success of the Company and its Affiliates. 2.DEFINITIONS. (a)“AFFILIATE” means any parent corporation or subsidiary corporation of the Company, whether now or hereafter existing, as those terms are defined in Sections 424(e) and (f), respectively, of the Code. (b)“ANNUAL GRANT” means an Option granted annually to all Non-Employee Directors who meet the specified criteria pursuant to subsection 6(b) of the Plan. (c)“ANNUAL MEETING” means the annual meeting of the stockholders of the
